DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               KERBY CADET,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D13-1677

                               [June 15, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case Nos. 99-
23229CF10A, 00-04093CF10A, and 00-04462CF10A.

   Carey Haughwout, Public Defender, Alan T. Lipson, Assistant Public
Defender, West Palm Beach, and Kerby Cadet, Malone, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Consistent with Bucknor v. State, 41 Fla. L. Weekly S114 (Fla. Jan. 20,
2016), we reverse and remand for resentencing in conformance with the
framework established in Chapter 2014-220, Laws of Florida, which has
been codified in sections 775.082, 921.1401, and 921.1402, Florida
Statutes.

GROSS, LEVINE and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.